Exhibit 99.1 Contacts: Jeff Walraven Tripp Sullivan EVP & Chief Financial Officer SCR Partners (615) 627-4712 (615) 760-1104 TSullivan@scr-ir.com MEDEQUITIES REALTY TRUST, INC. REPORTS THIRD QUARTER 2016 RESULTS NASHVILLE, Tenn., November 8, 2016 – MedEquities Realty Trust, Inc. (NYSE: MRT) (the “Company”) today announced its financial results for the quarter ended September 30, 2016 and other recent developments. Third Quarter and Recent Highlights • Net income attributable to common stockholders for the third quarter of 2016 was $0.12 per diluted common share, compared with a net loss of $0.30 per diluted common share for the second quarter of 2016, and $0.12 per diluted common share for the third quarter of 2015. • Funds from Operations attributable to common stockholders (“FFO”) for the third quarter of 2016 was $0.45 per diluted common share, compared with $0.01 per diluted common share for the second quarter of 2016 and $0.36 per diluted common share for the third quarter of 2015. • Adjusted FFO attributable to common stockholders (“AFFO”) for the third quarter of 2016 was $0.47 per diluted common share, compared with $0.40 per diluted common share for the second quarter of 2016 and $0.28 per diluted common share for the third quarter of 2015. • Paid a cash dividend of $0.21 per share for the third quarter of 2016. • Signed Baylor Scott & White Health (“Baylor”) to a new 15-year lease at Lakeway Hospital in Lakeway, Texas, after Baylor completed its acquisition of the operations of the previous hospital tenant. • Completed the sale of 20,434,567 shares of common stock in its initial public offering in October 2016, including shares sold pursuant to the underwriters’ partial exercise of their over-allotment option, for total net proceeds of $226.2 million. John W. McRoberts, the Company’s Chief Executive Officer and Chairman, noted, “We are pleased to have completed our initial public offering and are eager to put the capital to work on an active pipeline of new investment opportunities. With the signing of the new Baylor lease at Lakeway during the quarter, we have significantly upgraded the credit on our largest property and solidified the overall earnings power of our portfolio.” Financial Results for the Third Quarter of 2016 Net income attributable to common stockholders for the quarter ended September 30, 2016 was $1.4 million, or $0.12 per diluted share, consistent with the same period in 2015.Consolidated total revenues for the quarter ended September 30, 2016 increased 4.6% to $13.8 million, compared with $13.2 million for the same period in 2015.FFO for the quarter ended September 30, 2016 increased 26.9% to $5.0 million, or $0.45 per diluted share, compared with $3.9 million, or $0.36 per diluted share, for the same period in 2015.AFFO for the quarter ended September 30, 2016 increased 66.4% to $5.2 million, or $0.47 per diluted share, compared with $3.1 million, or $0.28 per diluted share, for the same period in 2015.Operating results in 2016 benefited primarily from higher revenues from the Company’s investment activities throughout 2015.The revenue increases, excluding the effects of straight-line rent, were offset by additional interest expense incurred from additional borrowings under the secured credit facility, higher cash general and administrative expenses, and the cash distributions on preferred equity that was issued during March and April 2015 to finance investment activities. Initial Public Offering On October 4, 2016, the Company completed the initial public offering of its common stock in which the Company issued 19,000,000 shares and, on October 28, 2016, issued an additional 1,434,567 shares pursuant to the underwriters’ partial exercise of their over-allotment option. The Company used the net proceeds from the IPO as follows: • Approximately $131.3 million to redeem all of the outstanding shares of the Company’s 7.875% Series B Redeemable Cumulative Preferred Stock; • Approximately $94.8 million to repay amounts outstanding under the secured credit facility; and • Approximately $0.1 million to redeem all of the outstanding shares of the Company’s 12.5% Series A Preferred Stock. Secured Revolving Credit Facility Effective November 1, 2016, as a result of completing the initial public offering, amounts outstanding under the secured credit facility bear interest at LIBOR plus a margin between 2.00% and 2.50%, or a base rate plus a margin between 1.00% and 1.50%, in each case depending on the Company’s leverage. As of September 30, 2016, the Company had $244 million outstanding under the secured credit facility. At November 8, 2016, the Company had $149.2 million outstanding under the secured credit facility and approximately $69.2 million of maximum additional available borrowing capacity, subject to continued compliance with the covenants under the facility. The borrowing base is expected to increase up to the maximum available under the secured credit facility of $300 million as the Company completes the acquisition of qualified real estate investments. Baylor Scott & White Health Lease at Lakeway Hospital On September 1, 2016, Baylor, the largest not-for-profit health care system in the state of Texas, acquired the operations of the Company’s prior tenant at Lakeway Hospital, and the Company entered into a new triple-net lease with an existing Baylor hospital entity with an initial term of 15 years and two ten-year extension options. The lease is unconditionally guaranteed by Baylor University Medical Center.The initial annual base rent is approximately $12.8 million, payable in equal monthly installments, which is the same as the annual base rent under the lease with the prior tenant. The lease provides for base rent escalators that take effect on the second anniversary of the lease and, commencing after completion of the third year of the lease and subject to certain conditions, the option for Baylor to purchase Lakeway Hospital for a minimum purchase price of $203.6 million. Under the lease, the Company also provided the Baylor lessee an approximately $2.3 million tenant allowance for the transition of the hospital that was funded on September 30, 2016. Investments As of September 30, 2016, the Company had gross real estate investments totaling approximately $504.9 million, which was comprised of $494.9 million in 24 healthcare facilities and $10.0 million in one mortgage note receivable collateralized by healthcare-related real estate. Quarterly Distributions to Common Stockholders On September 15, 2016, the Company’s Board of Directors declared a cash dividend of $0.21 per share for the third quarter of 2016. The dividend was paid on October 4, 2016 to stockholders of record as of September 23, 2016. -2- Earnings Conference Call and Webcast The Company will host a conference call and live audio webcast, both open for the general public to hear, on November 9, 2016 at 10:00 a.m. Central Time. The number to call for this interactive teleconference is (412) 542-4116. A replay of the call will be available through November 16, 2016 by dialing (412) 317-0088 and entering the replay access code, 10094481. The live audio webcast of the Company’s quarterly conference call will be available online in the Investor Relations section of the Company’s website at ir.medequities.com. The online replay will be available approximately one hour after the end of the call and archived for approximately twelve months.
